RODNEY OWEN SKURDAL, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentSkurdal v. Comm'rDocket No. 20448-11L.United States Tax Court2012 U.S. Tax Ct. LEXIS 34; January 13, 2012, Decided*34 Petitioner, Pro se.For Respondent: Ashford, Craig A., Salt Lake City, UT; Burnett, Charles B., Salt Lake City, UT.John O. Colvin, Chief United States District Judge.John O. ColvinORDERUpon due consideration of respondent's Motion to Dismiss for Lack of Jurisdiction, filed November 15, 2011, it isORDERED that this case is assigned to Special Trial Judge Lewis R. Carluzzo solely for the purpose of disposing of the above-referenced motion.(Signed) John O. ColvinChief JudgeDated: Washington, D.C.January 13, 2012